      Case 2:19-cv-02705-SMB Document 27 Filed 09/09/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Government Employees Insurance Company,         No. CV-19-02705-PHX-SMB
     GEICO Indemnity Company, GEICO
10   General Insurance Company, and GEICO            ORDER
     Casualty Company,
11
                    Plaintiffs,
12
     v.
13
     Advantage Auto Glass LLC and Jeremy
14   Solheim,
15                  Defendants.
16
17
18          The parties have settled and stipulated to dismissal. Therefore, IT IS ORDERED
19   that the Clerk of Court terminate this case.
20
21          Dated this 9th day of September, 2019.
22
23
24
25
26
27
28
